Title: 3d.
From: Adams, John Quincy
To: 


       Mr. Shaw went to the lecture of a neighbouring brother, and dined out; I was pretty close, all day, and did not go out of the house. Events cannot be interesting, when one is in this Situation, and few Reflections can be made, by one entirely employ’d in acquiring those of others.
       I feel a degree of Melancholy which may be owing to my having been so much confined these three or four days, but I rather imagine proceeds from another Cause. When our Reason is at variance with our heart, the mind cannot be in a pleasing State: I have heretofore more than once, been obliged to exert all my Resolution, to keep myself free from a Passion, which I could not indulge, and which would have made me miserable had I not overcome it. I have escaped till now more perhaps owing to my good Fortune, than to my own firmness, and now again, I am put to a trial. I have still more Reason, than I ever had, to repress my feelings; but I am also perswaded, that I never was in greater danger; one Circumstance there is, which gives me hopes; and if it takes place, will put an end to my danger and my fears.
      